BISTLINE, Justice,
concurring in the result:
The rehearing has not changed my view that the trial court correctly decided the controversy in favor of respondents Andrus. On rehearing, the argument centered largely on the gratuitous or non-gratuitous surety issue. After hearing argument for the second time, and with the benefit of additional briefing, I am convinced more firmly that the suretyship was gratuitous. Andrus may have had expectations of benefits which might flow to him indirectly from the salvage of the Muirbrook operation by a new loan, but I cannot see that Andrus obtained any enforceable claim whatever as a result of the loan made by Zion’s First National Bank to Muirbrook Farms.